DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the election of claims filed on 02/02/2021. Claims 1 – 4 are currently pending. 

Election/Restrictions
Applicant's election with traverse of Group I (claims 1 – 3) in the reply filed on 02/02/2021 is acknowledged.  The traversal is on the ground(s) that is not undue burden of search. This is not found persuasive because a burden of search is established when each of the two inventions require a different field of search (MPEP 808.02). The methods of Group II in claim 4 require limitations related to determining in advance data on reference values and dead bands for the state variables.  Finding these limitations requires different search queries than those employed when searching the limitations of Group I and presents a serious search burden.  For example this advance data would likely require a search of at least F05D 2260/80 (Diagnostics) and F05D 2260/81 (Modelling or simulation).
It is additionally pointed out that, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple 
Accordingly claim 4 has been withdrawn from consideration.  Claims 1 – 3 are examined.  The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  
in line 20, “measured values” should be changed to - - measured state values - - for proper clarity and antecedent basis;
in line 21, “measured value” should be changed to - - measured state value - - for proper clarity and antecedent basis;
in line 22, “measured value” should be changed to - - measured state value - - for proper clarity and antecedent basis; and
in line 26, “measured value” should be changed to - - measured state value - - for proper clarity and antecedent basis;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the corresponding reference value set for each of measured values of the first sensor and the second sensor" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the corresponding reference value set for each of measured values of the first sensor and the second sensor" in lines 19-20.  The metes and bounds of this phrase appears to be unclear in light of the specification (MPEP 2173.03).  For example the following information appears in par. [0007]: “The control computer stores therein data on reference values and dead bands including the corresponding reference value set for measured values of the first sensor and the second sensor”.  It is unclear what information is stored in the reference set.  As best understood for each state measured (wherein the state is fuel flow temperature or fuel flow rate or air flow temperature or air flow rate, corresponding with sensors 7 8 9 10) there is a reference value for example a0 and a dead band a1 a2 that surrounds the reference value a0 (applicant specification par. [0017]).  It is not clear if a reference value set contains data 1) for only one state or 2) data for more than one state; and what data (i.e. a0 a1 and a2 for example) is contained in the reference set.  Therefore the metes and bounds the claim is unclear and the public would not know when the claim is infringed (MPEP 2173.02 II.).
Claim 1 recites “the changed measured value is brought close to the corresponding reference value”.  The term “close” is a term of degree (MPEP 2173.05(b) I.) and there is no standard in the specification for measuring what is meant by close.  Further one of ordinary skill would not know what is claimed in light of the specification. For example “close” could mean within 10% of the reference value or within 20% of the reference value, etc.  Consequently the public would not be informed as to when the claim in infringed (MPEP 2173.02 II.) and therefore the metes and bounds of the claim are unclear.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2010/0215480 A1 (Leach) in view of Pub. No.: US 2001/0022087 A1 (Kobayashi).
As to claim 1, Leach teaches (fig. 1 below) a gas turbine 100 comprising: a compressor 105 configured to compress an air; a combustor 110 configured to burn a fuel (“Fuel”; Fig. 1 below) mixed with the air compressed by the compressor to generate a combustion gas ; a turbine 115 configured to be driven by the combustion gas generated by the combustor 110; a cooling air bled (cooling air from compressor passing through extraction air lines and bleed valves 125) from the compressor 105 to be supplied to the turbine 115; a bleed valve 125 configured to regulate a flow volume of the cooling air; a first sensor (fuel flow sensor; par. [0026]) configured to measure a state value (fuel flow) related to the fuel; a second sensor (compressor air flow rate through bleed valves 125; for example “compressor airflow” operating parameter is measure by sensors, par. [0026], wherein the airflow rates of the compressor refers to the extracted airflow through the variable orifices (i.e. bleed valves 125, par. [0028], bottom and claims 4 and 14) configured to measure a state value related to the cooling air (air flow rates); and a control computer 130 configured to control a degree of opening (par. [0018], bottom) of the bleed valve 125, wherein the control computer 130 stores therein (par. [0024], middle) data on reference values (a value within the “operating range” such as the middle of the operating range (since the entire range is stored the middle of the operating range is also stored); pars. [0027] and [0028]) and dead bands (the “operating range”, par. [0027], of an operating parameter) including the corresponding reference value set (the set of reference values, i.e. the middle of the but does not explicitly teach a heat exchanger configured to cause the fuel to be supplied to the combustor to be heated through the cooling air bled from the compressor 105.

    PNG
    media_image1.png
    726
    850
    media_image1.png
    Greyscale
[AltContent: textbox (extraction air lines)][AltContent: arrow][AltContent: arrow]
Kobayashi teaches (fig. 10 below) a heat exchanger 16 configured to cause a fuel to be supplied to a combustor 9 to be heated through the cooling air bled from a compressor 8.

    PNG
    media_image3.png
    580
    547
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Leach with the teachings of Kobayashi (i.e., to include a heat exchanger, as taught by Kobayashi) with the “Fuel In” line of Leach (fig. 1 above) at a location in one of the extraction air lines of Leach) for the purpose of facilitating heating fuel thereby increasing Leach plant thermal efficiency (Kobayashi pars. [0001] and [0002]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leach in view of Kobayashi as applied to claim 1 above, and further in view of US Patent 8355819 B2 (Kirzhner).
As to claim 2, Leach in view Kobayashi teach the current invention as claimed and discussed in the claim 1 analysis above.  Leach further teaches the state value related to the fuel includes at least one of a fuel flow (“fuel flow rate”; claims 4 and 14), a fuel temperature, and a degree of opening of a flow volume regulating valve configured to regulate the fuel flow volume, but does not explicitly teach a fuel flow volume (i.e., Leach teaches a sensor that measure fuel flow but does not specify whether the sensor measures mass flow or volume flow) and a flow volume regulating valve (this is interpreted as a contingent limitation and should be taught by the prior art even if the condition precedent (i.e. degree of opening) is not met (MPEP 2111.04 II.).
Kirzhner teaches a fuel flow volume (i.e. a fuel flow sensor 14b for a gas turbine that measures fuel flow in both in mass and volume; col. 6, ll. 18-28)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Leach in view Kobayashi with the teachings of Kirzhner (i.e., to include measurement of fuel flow volume with the first sensor taught by Leach) for the purpose of facilitating improved reliability of gas turbine sensed operating parameters such as fuel flow (Kirzhner col. 2, ll. 1-5).
Kobayshi teaches (fig. 10 above) a flow volume regulating valve 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Leach in view Kobayashi and Kirzhner with the further teachings of Kobayshi (i.e., to include a fuel flow valve with Leach in view Kobayashi and Kirzhner) for the purpose of facilitating regulating fuel flow to combustor 9 and heat exchanger 16 to improve plant efficiency and produce power output (Kobayshi pars. [0001], [0002] and [0253]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leach in view of Kobayashi as applied to claim 1 above, and further in view of Pub. No. US 20140083108 A1 (Kunihiro).
As to claim 3, Leach in view Kobayashi teach the current invention as claimed and discussed in the claim 1 analysis above.  Leach further teaches the state value but does not explicitly teach a cooling air flow volume (i.e., Leach teaches a sensor that measure cooling air flow (see claim 1 analysis) but does not specify the sensor measures volume of cooling air flow).
Kunihiro teaches a sensor (par. [0087]: “flowmeter”) that measures volume (par. [0088]) of cooling air flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Leach in view Kobayashi with the teachings of Kunihiro (i.e., to substitute the second sensor taught by Leach with a volume flow sensor taught by Kunihiro) because the substitution would have yielded predictable results to one of ordinary skill in the art at the time applicant’s invention was filed (KSR, 82 USPQ2d at 1395, MPEP 2141 III B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        

/MARC AMAR/
Examiner
Art Unit 3741